Memorandum Opinion. After trial by the court sitting without a jury, the defendant was convicted of assault with intent to commit rape. MCLA § 750.85 (Stat Ann 1962 Bev § 28.280). On appeal, he claims that the trial court’s acceptance of his waiver of jury trial was inadequate and that the trial court abused its discretion in denying his motion for new trial on the ground of newly-discovered evidence; the people have filed a motion to affirm.
After a thorough review of the record, we conclude that it is manifest that the questions sought to be reviewed are so unsubstantial as to need no argument or formal submission.
Affirmed.